Citation Nr: 1756477	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	John-Paul Gustad, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 16, 1978 to July 20, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding VA treatment reports.  A September 2013 Social Security Administration document references VA treatment records that are not associated with the file, including an August 2012 psychiatric evaluation with T.C., MD.  See September 2013 Social Security Administration.  The Veteran has also established that all of his treatment has been done through the VA.  See July 2016 Board Hearing.  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  

In addition, the Veteran asserted that after he fell from a pole during service, he was hospitalized at Eisenhower Hospital at Fort Gordon.  However, records of this treatment are not associated with his service treatment records.  Further, the Veteran's DD-214 notes that he was discharged as a basic trainee and lists the authority and reason for his discharge as Para 5-33, AR 635-200 SPD: JEM.  On remand, his complete service treatment record and his complete service personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include all clinical records and hospitalization records, to include from Eisenhower Hospital at Fort Gordon.  

2.  Make arrangements to obtain a copy of the Veteran's complete service personnel records, to include all records associated with the reason for his discharge.  

3.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records dated from January 2007 forward, to include, but not limited to, records pertaining to an August 2012 psychiatric evaluation with T.C., MD.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




